On the Merits.
The defendant was summoned to work on the public roads of St. Martin parish, and having refused, incurred a fine of one dollar for each day that he failed to obey the summons. The overseer of the road sued him for four dollars, the fines for as many days of delinquency.
The defendant pleaded a general denial, and the “ unconstitutionality of the tax levied upon him,” and there was judgment in his favor. The justice has furnished written reasons for judgment, which begin by properly reciting that the action is for the recovery of four dollars forfeiture or fines for having refused to work on the roads, but conclude by ruling that the ordinance of the police jury, imposing the fines, levies a' direct tax upon the people, and is therefore unconstitutional.
The justice is in error. Police juries are authorized to pass all ordinances relative to roads, and to impose such fines and penalties to enforce them as they may think proper, and these fines may be enforced by ordinary process in the name of the police jury. Eev. Stats, see 3364
The police jury of St. Martin passed an ordinance requiring persons between certain ages to work on the public roads, and imposed a fine of one dollar for each day of failure to work when required. The defendant incurred the penalty denounced by the ordinance, after having been duly summoned, and he must pay for his dereliction of public duty.
One of the surest tests of the civilization of a country is the condition of its public roads. Tears ago, at the termination of that period when able-bodied men were needed elsewhere than at home, there was good excuse for impassable roads, but there is no good reason now why those who are liable to road duty should not be made to contribute a part of their time and labor to relieving the country from the reproach of *1094having highways which are a danger to the traveller, and an obstruction to those who have to transport produce over them.
It is ordered, adjudged, and decreed that the judgment of the Justice of the Peace is avoided and reversed, and it is further decreed that there be judgment in favor of the parish of St. Martin against the defendant Pelletier Delahoussaye for four dollars, and all costs of the lower court, and of this appeal.